Citation Nr: 1010324	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Michael R. Viterna


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1966 until 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an increased rating 
for diabetes mellitus, which is currently rated as 20 percent 
disabling.  As provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In August 2008 the Veteran identified outstanding VA medical 
records regarding the treatment of his disability.  
Specifically, he indicated that he saw a physician at a VA 
clinic in Kinross, Michigan.  He also indicated that he has 
received ongoing treatment at the VA facility in Iron 
Mountain, Michigan.  A review of the claims file reveals that 
no effort has been made to acquire any such records.  
Pursuant to VA's duty to assist, the RO must attempt to 
locate any relevant records at the VA facilities in Kinross 
and Iron Mountain, Michigan, and associate such records with 
the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to locate any records 
relating to treatment of the Veteran's 
diabetes mellitus at a VA facility in 
Kinross, Michigan.  Such records should be 
associated with the Veteran's claims file.

2.  The RO is to locate any records 
relating to treatment of the Veteran's 
diabetes mellitus at a VA facility in Iron 
Mountain, Michigan.  Such records should 
be associated with the Veteran's claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


